Citation Nr: 0400227	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Whether the appellant may be recognized as the child of the 
veteran for VA benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to October 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

For the reasons explained below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  


REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 183 16 Vet. App. 
370, 374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See DAV v. Secretary, 
327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice letter to 
the appellant should explain that the she has a one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  After providing the required noticed, the RO 
should obtain any evidence for which the custodian provides 
sufficient information, and, if needed, authorization, 
following the procedures of 38 C.F.R. § 3.159 (2003).

Specific other development of the claim is warranted.  As 
indicated above, the issue on appeal is whether the claimant 
may be recognized as a minor child of the veteran for VA 
purposes.  The Board notes that the veteran died in May 2000, 
but the record does not reflect that during his lifetime, he 
presented any evidence to VA of the claimant's existence, 
although he was receiving additional benefits, both through 
the Social Security Administration and VA, for three other 
minor children.  The appellant's birth certificate notes that 
the appellant was born in July 1991 and lists the appellant's 
custodian as his mother; no father is named.  

However, the veteran's sisters and brother have submitted 
statements attesting that the appellant is the deceased 
veteran's minor child.  The veteran's church obituary names 
the appellant as one of the veteran's two sons.  In response 
to VA development letter, the appellant's custodian related 
that she had no records showing the veteran as the 
appellant's son.  However, the Board notes that the appellant 
has a Social Security Administration card and is twelve years 
of age.  It would be helpful if information were received 
from the Social Security Administration whether the appellant 
is receiving benefits and, if so, the type of benefits and 
his eligibility to receive such benefits.  Also, copies of 
the appellant's school records noting his parents, guardian, 
and person to contact in an emergency should be obtained.  
Although VA had advised the appellant's custodian, in a June 
2002 letter, of the type of evidence that could be helpful in 
supporting the claim, the appellant should be given another 
opportunity to provide the requested information, 
particularly since this case must be remanded to cure a due 
process defect.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is hereby REMANDED to the 
RO (via the AMC)  for the following:  

1.  The RO should contact the Social 
Security Administration and obtain and 
associate with the claims file a copy of 
the appellant's application for a Social 
Security Administration card.  Also, the 
Social Security Administration is to be 
requested to inform the RO as to whether 
the appellant is, or ever was, receiving 
benefits and, if so, the type of benefits 
granted, the basis for his eligibility 
for such benefits, and the date such 
benefits began.  In requesting these 
records, the RO should follow the 
procedures of 38 C.F.R. § 3.159 (2003).  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain the Social Security 
Administration information, a notation to 
that effect should be inserted in the 
file.  The appellant, his custodian and 
representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The RO should contact the appellant's 
custodian for the names and addresses of 
the appellant's schools.  Once the 
appropriate releases are obtained, if 
necessary, the RO should obtain copies of 
the appellant's school records showing 
his home address, names of his parents 
and/or guardian, and person to contact in 
an emergency.  All attempts to procure 
such records should be documented in the 
file.  If the RO cannot obtain the 
requested academic/medical information, a 
notation to that effect should be 
inserted in the file.  The appellant, his 
custodian and representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The RO should send to the claimant's 
custodian and representative a letter 
providing notice of the duties to notify 
and assist imposed by the VCAA, 
particularly as they pertain to the claim 
on appeal.  The RO's letter should request 
sufficient information and, if needed, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the custodian to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is the 
claimant's ultimate responsibility to 
submit.  The RO's letter should clearly 
explain to the custodian that she has a 
full one-year period to respond (unless 
this right is waived, in writing).    

4.  If the custodian responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the custodian and representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the custodian and the representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate period of time for 
written or other response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  Neither the custodian 
nor representative need any action until otherwise notified, 
but either pr both may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

